Opinion by
Mr. Chief Justice Moore.
The parties were formerly husband and wife. A divorce decree was entered by the trial court in favor of each of the litigants.
The sole questions for determination on this writ of error are whether the record before us discloses an abuse of discretion on the part of the trial court in (1) ordering plaintiff in error to pay alimony to defendant in error in the amount of $60 per month; and (2) in awarding custody of the minor children to the defendant in error.
*241The record and briefs filed in the case have been examined and oral argument has been had. We find nothing in the record before us which would justify the conclusion that the trial court abused the discretion vested in it in the matter of an award of alimony, or in the matter of custody of the children.
The judgment is affirmed.
Mr. Justice Day, Mr. Justice McWilliams and Mr. Justice Kelley concur.